                                                    UNITED STATES JUDICIAL PANEL                           FILED
                                                                 on                                        Jan 21, 2020
                                                     MULTIDISTRICT LITIGATION                          CLERK, U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF CALIFORNIA




                IN RE: ROUNDUP PRODUCTS LIABILITY
                LITIGATION                                                                               MDL No. 2741



                                                       (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −179)



               On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
               the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
               28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,275 additional
               action(s) have been transferred to the Northern District of California. With the consent of that court,
               all such actions have been assigned to the Honorable Vince Chhabria.

               It appears that the action(s) on this conditional transfer order involve questions of fact that are
               common to the actions previously transferred to the Northern District of California and assigned to
               Judge Chhabria.

               Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
               Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
               Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
               consent of that court, assigned to the Honorable Vince Chhabria.

               This order does not become effective until it is filed in the Office of the Clerk of the United States
               District Court for the Northern District of California. The transmittal of this order to said Clerk shall
               be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
               Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                      FOR THE PANEL:


                                              Jan 17, 2020
      I hereby certify that the annexed
                                                                      John W. Nichols
    instrument is a true and correct copy                             Clerk of the Panel
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   January 17, 2020
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                          MDL No. 2741



                   SCHEDULE CTO−179 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE        2       20−00015    Servadio v. Monsanto Company
  CAE        2       20−00016    Applegate v. Monsanto Company
  CAE        2       20−00021    Concepcion v. Monsanto Company
  CAE        2       20−00023    Dalton v. Monsanto Company
  CAE        2       20−00024    Huffman v. Monsanto Company
  CAE        2       20−00025    Quigley v. Monsanto Company
  CAE        2       20−00026    Smith v. Monsanto Company
  CAE        2       20−00028    Wood v. Monsanto Company

DELAWARE

  DE         1       19−02372    Helton v. Monsanto Company
  DE         1       19−02373    Phillips v. Monsanto Company

FLORIDA MIDDLE

  FLM        5       19−00658    Catanzarite v. Monsanto Company
  FLM        5       19−00659    Bussmann v. Monsanto Company

LOUISIANA MIDDLE

 LAM         3       20−00007    Martin v. Monsanto Company et al

MICHIGAN WESTERN

 MIW         1       19−01022    Zuiderveen v. Bayer−Monsanto Company

MINNESOTA

  MN         0       20−00036    Frens v. Monsanto Company

MISSOURI EASTERN

 MOE         4       19−03108    Keeney v. Monsanto Company et al
 MOE       4       19−03330   Purner v. Monsanto Company
 MOE       4       19−03333   Osborne v. Monsanto Company
 MOE       4       19−03334   Tucker v. Monsanto Company
 MOE       4       19−03342   Hameister et al v. Monsanto Company
 MOE       4       19−03343   Harrington v. Monsanto Company
 MOE       4       19−03344   Monroe v. Monsanto Company

NEW YORK SOUTHERN

  NYS      1       19−11380   Copeland v. Monsanto Company

PENNSYLVANIA WESTERN

 PAW       2       19−01052   MILLER et al v. MONSANTO COMPANY

TENNESSEE MIDDLE

 TNM       3       19−01079   Patton v. Monsanto Company
